IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 98-20574

                           Summary Calendar


UNITED STATES OF AMERICA
                                            Plaintiff-Appellee,

                                versus

FRANCISCO GILBERTO DELGADO, also known as Frank Delgado,
also known as El Maestro
                                        Defendant-Appellant.




           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-97-CR-58-2


                           March 24, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Delgado appeals the conviction and sentence that followed his

guilty plea to possession of marijuana with intent to distribute

and conspiracy.

      Delgado argues the district court based his sentencing level

in part on unreliable information contained in his presentence

report, which led the court to hold him responsible for 24,856

pounds of marijuana.



  *
   Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     We    review   for   clear   error   the   district   court’s   factual

findings as to the quantity of drugs for which the defendant may be

held responsible.         See United States v. Narvis-Guerra, 148 F.3d
530, 537 (5th Cir. 1998). A court may rely on information contained

in a presentence report even though it is not admissible evidence,

but it must have “sufficient indicia of reliability to support its

probable   accuracy.”       Federal   Sentencing    Guidelines   Manual,   §

6A1.3(a) (1998).      Although a presentence report generally bears

sufficient indicia of reliability, a sentencing court may not rely

on non-specific, unsubstantiated and uncorroborated information in

a presentence report. See United States v. Narvis-Guerra, 148 F.3d

at 537.     Although Delgado asserts the information on which the

court relied was unreliable, it was highly detailed and well-

corroborated by the evidence seized by the government and the

statements given by co-conspirators.            The information to which

Delgado objects points to his involvement in the conspiracy to an

extent that the court could hold him responsible for the specified

amount of marijuana.       The district court carefully considered the

reliability of the information in the presentence report, and the

information           was         sufficiently             reliable.



     Delgado argues that the district court erroneously used an FBI

form 320 report contained in the presentence report to determine

that Delgado played a managerial role in the conspiracy.                 The

district court increased Delgado’s sentencing level by 3 levels

pursuant to U.S.S.G. § 3B1.1(b) because it determined that Delgado


                                      2
played a managerial role in a criminal activity that involved 5 or

more participants. We review the district court’s factual findings

for clear error.   See United States v. Reveles, 190 F.3d 678, 685

(5th Cir. 1999). The well-corroborated and detailed facts show that

Delgado played a role in organizing the transportation of marijuana

for the enterprise. The district court’s conclusion that he played

a managerial role in the offense was amply supported.

     Delgado asserts that he was deprived of effective assistance

of counsel.   He argues that his attorney had a conflict of interest

because Delgado claimed in his pro se objections to the presentence

report, submitted after his guilty plea, that the attorney rendered

ineffective assistance of counsel and that, as a result of this

conflict, Delgado did not have effective assistance of counsel at

his sentencing hearing.    Delgado also argues that the failure to

file objections to the presentence report and his guilty plea

itself were due to ineffective assistance of counsel. The district

court specifically found during the sentencing hearing that Delgado

received effective assistance of counsel.               However, Delgado’s

ineffective assistance claim is not ripe for appellate review. The

record is not sufficiently developed to review the claim.              We do

not review such claims when the record is insufficiently developed.

See, e.g., United States v. Sidhu, 130 F.3d 644, 650 (5th Cir.

1997).   This   claim   should   be       considered   in   the   appropriate

proceeding under 28 U.S.C. § 2255.

     Delgado argues that the district court improperly participated

in plea negotiations.   The district court told Delgado and others


                                      3
that   they      would   not   receive    a     reduction    for   acceptance     of

responsibility if they waited until just before trial to plead

guilty.    Trial was set for November 12, 1997, and the district

court stated that guilty pleas made after 2:00 p.m. on November 10,

1997     would     not    support     a       reduction     for    acceptance     of

responsibility, noting that it would be inappropriate to do so when

the government would have to prepare fully for trial.                      The court

thereby informed Delgado of the law under U.S.S.G. § 3E1.1(b)(2),

which requires “timely notifying authorities of his intention to

enter a plea of guilty, thereby permitting the government to avoid

preparing for trial and permitting the court to allocate its

resources efficiently.” By doing so, the court did not participate

in any plea negotiations.

       Delgado argues that the district court abused its discretion

in refusing to grant his motion to withdraw his guilty plea.                      We

review the district court’s denial of a timely motion to withdraw

a guilty plea for abuse of discretion.                    See United States v.

Benavides, 793 F.2d 612, 616 (5th Cir. 1986).                Delgado argues that

the district court abused its discretion in denying his motion to

withdraw his guilty plea because his counsel was ineffective.                     He

claims    that    his    counsel    was   ineffective       because   he    asserted

ineffective assistance of counsel in his pro se objections to the

presentence report, and his attorney was rendered ineffective                    due

to the resulting conflict of interest.              At his sentencing hearing,

Delgado claimed that he decided to plead guilty without having been

well informed of the “facts” by his attorney.                On appeal, he argues


                                          4
further that he was effectively without counsel at his sentencing

hearing because of the alleged conflict.

     The record does not support Delgado’s assertion that he

pleaded guilty because he was ill-informed, or that he was not

informed of the “facts” surrounding his case. Delgado’s suggestion

that his guilty plea was not informed or voluntary is utterly

without support in the record.   “The defendant has the burden of

establishing a reason for the withdrawal of the plea that is ‘fair

and just.’” United States v. Carr, 740 F.2d 339, 344 (5th Cir.

1984).   Delgado can provide no fair or just reason why his guilty

plea should be withdrawn.   The district court properly exercised

its discretion in denying Delgado’s motion to withdraw his plea.

     AFFIRMED; MOTION for leave to file reply brief MOOT.




                                 5